Case 1:20-cv-05155-PAE Document 2
                                9 Filed 07/06/20
                                        07/07/20 Page 1 of 6
Case 1:20-cv-05155-PAE Document 2
                                9 Filed 07/06/20
                                        07/07/20 Page 2 of 6
Case 1:20-cv-05155-PAE Document 2
                                9 Filed 07/06/20
                                        07/07/20 Page 3 of 6
Case 1:20-cv-05155-PAE Document 2
                                9 Filed 07/06/20
                                        07/07/20 Page 4 of 6
Case 1:20-cv-05155-PAE Document 2
                                9 Filed 07/06/20
                                        07/07/20 Page 5 of 6
         Case 1:20-cv-05155-PAE Document 2
                                         9 Filed 07/06/20
                                                 07/07/20 Page 6 of 6




(SBOUFE1MBJOUJGGNBZQSPDFFEQTFVEPOZNPVTMZJOUIJTDBTF
SO ORDERED.

                  
               __________________________________
                     PAUL A. ENGELMAYER
                     United States District Judge

+VMZ 
